Citation Nr: 0834668	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to July 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Cleveland RO.  In July 2006, a hearing 
was held before a Decision Review Officer (DRO).  In July 
2007, a Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are associated with the claims 
file.  The case was before the Board in October 2007, when it 
was remanded for further development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The development the Board sought in October 2007 was for 
outstanding treatment records; the RO was also instructed to 
undertake any further development (i.e., a VA examination) 
suggested by the records obtained.  At the time of the 
remand, the veteran's service treatment records (STRs) showed 
that he had a syncopal episode in March 1967.  Although 
postservice medical records noted several reports of the 
veteran blacking out, there was no definite diagnosis of a 
seizure disorder.  Evidence received pursuant to the Board's 
remand shows a diagnosis of, and treatment for, a seizure 
disorder (as well as that the veteran sustained postservice 
head trauma).  The evidence that the veteran has a seizure 
disorder, considered along with the fact that he had a 
syncopal episode in service, satisfies the "low threshold" 
standard as when it is shown that a disability "may be 
associated" with service, requiring a VA nexus examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since 
there has not been such an examination, a remand for an 
examination is now necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by a neurologist to 
determine the nature and likely etiology 
of his seizure disorder.  Based review of 
the veteran's claims file and examination 
of the veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the veteran's 
seizure disorder had its onset in, or is 
otherwise related to, his service (and 
specifically including the syncopal 
episode noted therein), or whether it is 
more likely due to nonservice- related 
factors, to include the head trauma he 
sustained postservice.  The examiner must 
explain the rationale for the opinion 
given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

